EXHIBIT PEOPLES BANCORP INC. ANNUAL REPORT ON FORM 10-K FOR FISCAL YEAR ENDED DECEMBER 31, 2008 PEOPLES BANCORP INC. AMENDED AND RESTATED INCENTIVE AWARD PLAN THIS PLAN was originally adopted on September 13, 2001 (the “Effective Date”), by the Company, by and for itself and all of its Affiliates, then or thereafter in operation.The Plan was first amended on January 9, 2003 to update the Mandatory Deferral Feature in Article 4.The Plan was next amended on April 8, 2004 to change the definition of Normal Retirement Age and update Article 2 and Schedule A.The Plan was most recently amended on April 14, 2005 to add Section 2.4.1 allowing Participants a one-time election to cancel a Voluntary Deferral Election or terminate participation.This Plan is hereby amended and restated effective December 11, 2008 for the purpose of complying with Section 409A of the Code. INTRODUCTION To encourage the eligible Employees to remain with the Company and its Affiliates, the Company is willing to provide to the eligible Employees an incentive award opportunity.The incentive award will provide a payment based upon attainment of specified goals and objectives.The objective is to align the interests of the eligible Employees with the interests of the Company and its Affiliates in obtaining superior financial results. PLAN The Company agrees as follows: Article 1 Definitions 1.1Definitions.Whenever used in this Plan, the following words and phrases shall have the meanings specified: 1.1.1.“Affiliate” means any entity that, along with the Company, would be considered a single employer within the meaning of Sections 414(b) and 414(c) of the Code. 1.1.2.“Award Objectives”the objectives established pursuant to Section 2.1 and used to determine the amount of any Incentive Award. 1.1.3.“Base Salary” means the actual base salary that an Employee is paid by the Company or an Affiliate during any Plan Year. 1.1.4.“Board of Directors” means the Board of Directors of the Company. 1 1.1.5.“Change of Control” means the acquisition of stock of the Company by any one person or group (as defined in Treasury Regulation § 1.409A-3(i)(5)) that, together with stock held by such person or group, constitutes more than fifty (50) percent of the total fair market value or total voting power of the stock of the Company. 1.1.6.“Code” means the Internal Revenue Code of 1986, as amended. 1.1.7.“Company” means Peoples Bancorp Inc. and any successor.Any reference in this Plan to Company shall refer only to Peoples Bancorp Inc. unless the context clearly requires otherwise. 1.1.8.“Deferral Account” shall mean the account created pursuant to Article 3 to hold deferrals of Incentive Awards.The term Deferral Account includes both a Mandatory Deferral Account and any Voluntary Deferral Account. 1.1.9.“Deferral Notice” shall mean the form submitted by an Employee to the Company as described in Article 2. 1.1.10.“Disability” means the Employee is: (a) unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than twelve (12) months; (b) by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than twelve (12) months, receiving income replacement benefits for a period of not less than three (3) months under an accident and health plan covering employees of the Employee’s employer; or (c)determined to be totally disabled by the Social Security Administration or the Railroad Retirement Board. 1.1.11.“Employee” means any employee who is employed by the Company or an Affiliate from at least July 1 through December 31 of any Plan Year.An employee hired in May and employed through the end of the Plan Year would be eligible.However, an employee hired in September and employed through the end of the Plan Year will not be eligible.In order to receive the payment of an Incentive Award (other than an Incentive Award that is deferred under this Plan), an Employee must be employed by the Company or an Affiliate on the date of payment. 1.1.12.“Financial Hardship” means a severe financial hardship to the Employee within the meaning of Treasury Regulation §1.409A-3(i)(3) resulting from: (a) an illness or accident of the Employee or the Employee’s spouse, beneficiary, or dependent (as defined in Section 152 of the Code, without reference to Sections 152(b)(1), (b)(2) and (d)(1)(B) of the Code); (b) loss of the Employee’s property due to casualty; or (c)other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the Employee. 1.1.13.“Full Vesting Period” means the period ending on the third anniversary of a Mandatory Deferral, as described in Section 2.3.Each Mandatory Deferral has its own Full
